Citation Nr: 1126646	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  04-37 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a shorter right leg, to include as secondary to a service-connected left foot disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2007 hearing conducted at the RO.  A transcript of the hearing is of record.  

This case was brought before the Board in August 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing notice under the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and providing the Veteran a VA examination.  The case was again remanded in May 2009 for further development of the record, to include providing proper VCAA notice and to provide the Veteran with an adequate examination.  The case is once again before the Board for appellate consideration of the issues on appeal.  

Regrettably, as discussed below, the issue concerning service connection for hypertension must be REMANDED yet again to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The competent medical evidence shows that the Veteran does not currently have shortening of the right leg.  


CONCLUSION OF LAW

A shorter right leg was not incurred in or aggravated by the Veteran's active duty military service and is not causally related to service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board observes that this case was remanded by the Board in May 2009.  The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to provide the Veteran with adequate notice under the Veterans Claims Assistance Act (VCAA).  A review of the post-remand record shows that a July 2009 letter from the RO/AMC provided the requested notice regarding this issue.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the remand, and that the Board may now proceed with adjudication of the claim. 

VA's Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in July 2009, pursuant to the Board's May 2009 remand, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA.  The May 2009 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board observes that the May 2009 letter was sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran because the claim was readjudicated and a supplemental statement of the case was provided to the Veteran in November 2010.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary.  The evidence of record indicates that there is no evidence that the Veteran currently has or has ever had the claimed disability, i.e., "a current disability"; as such, the Board finds that the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide him with a VA examination in conjunction with this claim.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service injury or disease and the current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, No. 09-3525, --- Vet. App. ---- (June 15, 2011).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  

The Veteran's service treatment records are silent for complaints, clinical findings, or diagnosis or a shortened right leg.  Moreover, the post-service VA treatment and examination records are also silent for complaints, clinical findings, or diagnosis of a shortened right leg.  An August 2003 VA clinic note indicates that the Veteran was evaluated regarding a leg length discrepancy.  The examiner stated that the Veteran's left leg measured 99.5 cm from the anterior iliac crest to the medial malleolus, whereas his right leg measured 101 cm.  The examiner noted and found relevant the Veteran's history of a left femur fracture.  The examiner also indicated that the clinical measurement correlated well with a prior radiographic measurement that showed a 1 cm leg length difference.  Moreover, the examiner stated that the measured leg length difference was not clinically significant.  

Subsequently, a VA compensation examiner in January 2006 again measured the length of the Veteran's legs, from the anterior superior iliac spine to the medial malleolus, and determined that his legs were the same length, 102 cm.  No leg length discrepancy was found.  The January 2006 examiner did not comment on the findings of the earlier examination.  The Board observes that the two examiners did not make their measurements from identical anatomical points, perhaps accounting for the different measurements.  Nevertheless, neither examiner noted any shortening of the Veteran's right leg, nor is there any other medical evidence showing a shortened right leg.  

The Veteran has repeatedly and specifically stated that he was seeking service connection for a shortened right leg as secondary to his service-connected left foot disability (see his initial claim in March 2003, his notice of disagreement received in June 2003, and a VA Form 9 dated in December 2004), despite being informed in the October 2004 statement of the case and the September 2006 supplemental statement of the case that the medical evidence did not show a shortened right leg.  

It is well established that VA has a duty to liberally construe and sympathetically read a veteran's pleadings.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see also Robinson v. Shinseki, 557 F.3d 1355, 1360 (Fed. Cir. 2009) (holding that the principle applies equally to represented claimants as to pro se claimants).  It appears that the Veteran may be mistaken as to which of his legs is shorter and as to which leg he contends should be service-connected.  Under other circumstances, the Board might overlook his error and assume he meant to claim service connection for a shortened left leg, and proceed to adjudicate that claim.  

However, a March 1991 rating decision recognized that a rating decision in April 1980, and all subsequent rating decisions, was clearly and unmistakably erroneous in failing to grant service connection for a closed comminuted fracture of the Veteran's left femur with misalignment that was shown in his service treatment records.  Accordingly, service connection was established for residuals of a comminuted left femur fracture, and a noncompensable rating was assigned, effective January 24, 1980.  Therefore, to the extent that the shortening of the Veteran's left leg is attributable to the service-connected left femur fracture, service connection has already been established for such shortening, and any impairment due to the shortening of the left leg is considered in the assigned rating.  

Therefore, the Board must accept the Veteran's current claim for service connection for shortening of his right leg on its face and consider that issue.  

However, the medical evidence clearly shows that the Veteran does not currently have shortening of his right leg.  Nevertheless, the Veteran contends that he does have shortening of his right leg due to his service-connected left foot disability.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that, while the Veteran is competent to provide evidence as to his perception of one leg being shorter than the other, he is not competent to provide evidence as to the exact measurement of his leg length.  Such a determination requires medical knowledge he does not possess as a layman; clearly, even trained medical examiners can differ as to such measurements.  Further, the Veteran, as a layman, is not competent to provide evidence that his claimed right leg shortening is due to service or is secondary to his service-connected left foot disability.  That determination also requires medical expertise.  

In the absence of competent evidence of a current disability - here, shortening of the right leg - the criteria for service connection are not met.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the competent medical evidence of record does not show that the Veteran currently has shortening of his right leg, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a shorter right leg, to include as secondary to a service-connected left foot disability, is denied.  


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in August 2007 and May 2009, with instructions to provide the Veteran with appropriate notice and a VA examination to determine whether there is an etiological relationship between his hypertension and his service-connected disabilities.  

While the Veteran was provided a VA examination in October 2008, that examiner failed to provide the opinions requested by the Board.  Specifically, the October 2008 VA examination report fails to address whether the Veteran's currently diagnosed hypertension is etiologically related to his service-connected disabilities.  The Board remanded the case in May 2009 to schedule the Veteran for another examination to obtain medical opinions (1) as to the likelihood that the Veteran's hypertension was proximately due to his service-connected disabilities and (2) as to the likelihood that his hypertension has been aggravated beyond natural progression by his service-connected disabilities.  A VA compensation examination was completed in July 2009.  That examiner did not provide either of the opinions requested in the Board's May 2009 remand.  The Veteran underwent another VA compensation examination in September 2010 to obtain the medical opinions.  The AOJ's examination request quoted the Board's remand verbatim as to what opinions were needed.  The September 2010 examiner provided a medical opinion only as to whether the Veteran's hypertension was "caused by or a result of by [sic] his service-connected disabilities."  No medical opinion was provided as to the likelihood that the Veteran's hypertension was aggravated by his service-connected disabilities, as requested by the Board.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to: 

a.  whether the Veteran's hypertension is more likely than not (i.e., probability greater than 50 percent), as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), proximately due to his service-connected disabilities.  

b.  whether it is more likely than not (i.e., probability greater than 50 percent), as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension has been aggravated beyond its natural progression by his service-connected disabilities.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


